        Case 2:21-cv-00313-RAH-CSC Document 4 Filed 05/18/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

FERNANDO TARTT, #237638,                        )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )   CIVIL ACTION NO. 2:21-CV-313-RAH
                                                )
K. SMITH,                                       )
                                                )
           Defendant.                           )

                                             ORDER

         On April 28, 2021, the Magistrate Judge entered a Recommendation (Doc. 3) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is transferred to the United States District Court for the Northern

District of Alabama pursuant to the provisions of 28 U.S.C. § 1406(a).

        The Clerk of the court is DIRECTED to undertake those measures necessary to

effectuate the transfer of this case.

        This case is closed in this court.

        DONE, on this the 18th day of May, 2021.


                                               /s/ R. Austin Huffaker, Jr.
                                        R. AUSTIN HUFFAKER, JR.
                                        UNITED STATES DISTRICT JUDGE
